Exhibit 10.2

 

BAY GOLF COURSE LEASE

 

THIS LEASE (the “Lease”) is made and entered into effective Oct 1, 2010 (the
“Effective Date” or “Commencement Date”), by and between TY MANAGEMENT
CORPORATION, a Hawaii corporation, whose address is c/o Carlsmith Ball LLP, One
Maui Plaza, Suite 400, Wailuku, Hawaii 96793-1086 (“Lessor”), and KAPALUA
PLANTATION GOLF LLC a Hawaii limited liability company, whose address is
P.O. Box 187, Kahului, Hawaii  96733-6687, (“Lessee”);

 

In consideration of the agreements hereinafter set forth, Lessor and Lessee do
hereby agree as follows:

 

1.             Premises.  Lessor does hereby (a) demise and let unto Lessee, and
Lessee does hereby lease and hire from Lessor, that certain real property more
particularly described on Exhibit A attached hereto and incorporated herein by
reference commonly known as the “Kapalua Bay Golf Course”, together with all
buildings and other improvements located thereon, and any rights, easements or
appurtenances belonging to the same or held and enjoyed in connection therewith,
subject, however, to the encumbrances set forth in said Exhibit A and
(b) sublease to Lessee the Kapalua Golf Academy (the “Golf Academy”) as more
particularly described in that certain Golf Academy Lease and Grant of Golf
Academy Easement, both of even date herewith between Maui Land & Pineapple
Company, Inc. (“MLP”) and Lessor (hereinafter collectively called the “Premises”
or the “Golf Course”).

 

2.             Term.  This Lease shall be for a term (the “Term”) commencing on
the Effective Date and ending on March 31, 2011 (the “Termination Date”), unless
such term shall be sooner terminated as hereinafter provided.

 

3.             Quiet Enjoyment.  Upon payment by Lessee of the rent, additional
payments and all other charges to be borne by Lessee as set forth in this Lease,
and upon Lessee’s observance and performance of all of the terms, covenants and
conditions hereinafter contained, Lessee shall peaceably and quietly enjoy the
Premises for the term hereof without hindrance or interruption by Lessor or any
other persons lawfully claiming by, through or under Lessor, except as expressly
provided in this Lease.

 

4.             Rent.  No base or percentage rent is payable under this Lease. 
If any charge or additional rent due hereunder shall not be received when due,
then a late fee in the amount of five percent (5%) of the amount due which shall
be due Lessor from Lessee within ten (10) days of written demand therefore.

 

5.             Payments and Expenses To Be Borne By Lessee.  Lessee shall pay
the following:

 

a.             Real Property Taxes and Assessments.  Lessee will pay directly to
the taxing authority before delinquency, all real property taxes and assessments
of every description assessed against the Premises that Lessor or Lessee in
respect thereof may be assessed or become liable, whether assessed to or payable
by Lessor or Lessee, during the term of this Lease, pro rated for periods prior
to the Commencement Date and as of the Termination Date.  The regular assessment
of real property taxes for the County of Maui’s 2011 fiscal year that is agreed
to be allocable to the Golf Course is set forth in Schedule 7.1.1(a) of the
Kapalua Bay Golf Course Sale, Purchase and Escrow Agreement dated
September     ,

 

--------------------------------------------------------------------------------


 

2010, between Lessor and Lessee’s parent company, Maui Land & Pineapple
Company, Inc. (“MLP” or “Guarantor”).

 

b.             Utility Charges and Service.  Lessee will pay, before
delinquency, all charges for potable water, irrigation water, gas, sewer
service, refuse collection, electricity, telephone, cable television, and other
utility and similar charges arising from the use of the Premises.  Unless caused
by the gross negligence or willful misconduct of Lessor, Lessor shall not be
responsible for any interruption or failure in the supply of any utilities to
the Premises.

 

c.             Tax on Lease Payments.  In addition to the rents reserved above,
Lessee shall pay to Lessor, as additional rent, together with each payment of
rent or any other payment required hereunder which is subject to the State of
Hawaii general excise tax on gross income, as it may be amended from time to
time, or any successor or similar tax, an amount which, when added to such
rental or other payment (currently 4.166% of each such payment), shall yield to
the Lessor, after deduction of all such tax payable by Lessor with respect to
all such rent and other payments, a net amount equal to that which Lessor would
have realized from such payments had no such tax been imposed.

 

d.             Other Taxes.  Further Lessee shall be responsible for and shall
pay before delinquency all municipal, state or county taxes assessed during the
term of this Lease against it by reason of the conduct of its business in the
Premises or with respect to personal property of any kind, owned by or placed
in, upon or about the Premises by and/or at the expense of Lessee.

 

e.             Other Payments.  Lessee will pay, before delinquency, all rents,
fees, charges, assessments and expenses payable by Lessor under the terms of the
contracts and agreements described in Section 8.b of this Lease, prorated for
periods prior to the Commencement Date and as of the Termination Date.

 

f.              Security Deposit.  Lessee, contemporaneously with the execution
of this Lease, has deposited with Lessor the sum of $100,000.00 to be held by
Lessor as security for the faithful performance by Lessee of all of the terms,
covenants and conditions of this Lease by Lessee to be kept and performed during
the term hereof.  The security deposit may be commingled by Lessor with other
funds of the Lessor and shall bear no interest.  If, at any time during the term
of this Lease, any charge or additional rent payable by Lessee to Lessor
hereunder shall be overdue and unpaid beyond applicable cure periods, then
Lessor may, at the option of Lessor (but Lessor shall not be required to)
appropriate and apply any portion of said deposit to the payment of any such
overdue amount.  In the event of the failure of Lessee to keep and perform any
of the terms, covenants and conditions of this Lease to be kept and performed by
Lessee beyond applicable cure periods, then at the option of Lessor said Lessor
may appropriate and apply said entire deposit, or so much thereof as may be
necessary, to compensate Lessor for all loss or damage sustained or suffered by
Lessor due to such breach on the part of Lessee.  Should the entire deposit, or
any portion thereof, be appropriated and applied by Lessor for the payment of
overdue amounts due and payable to Lessor by Lessee hereunder, then Lessee
shall, upon the written demand of Lessee’s, forthwith remit to Lessor a
sufficient amount in cash to restore said security to the amount held by Lessor
prior to such appropriation and application and Lessee’s failure to do so within
ten (10) days after receipt of such demand shall constitute a default hereunder
entitling Lessor to immediately invoke the remedies set forth in paragraph 35,
including the termination of this Lease.  Should Lessee comply with all of said
terms, covenants and conditions and promptly pay all of the amounts payable by
Lessee to Lessor hereunder, the said deposit shall be returned in full to

 

2

--------------------------------------------------------------------------------


 

Lessee after Lessee shall have vacated the Premises at the end of the term of
this Lease or upon the earlier termination of this Lease.  In the event any
bankruptcy, insolvency, reorganization or other creditor-debtor proceedings
shall be instituted by or against Lessee, the security deposit shall be deemed
to be applied first to payment of any amounts due Lessor for all periods prior
to the institution of such proceedings, and the balance, if any, of the security
deposit may be retained by Lessor in partial liquidation of Lessor’s damages. 
Lessor may transfer and/or deliver the security, as such, to any purchaser of
Lessor’s interest in the Premises and thereupon Lessor shall be discharged from
any further liability in reference thereto.

 

6.             Guaranty.  This Lease and the terms, provisions and obligations
contained herein, including, without limitation, the completion of the Approved
Capital Improvements (defined in Section 11 below), will be guaranteed by MLP,
pursuant to a guaranty agreement in the form attached hereto as Exhibit B.

 

7.             Acceptance Of Premises.

 

a.             Premises in “As Is, Where Is” Condition.  It is expressly
understood and agreed that Lessor has not made any representation or warranty,
express or implied, regarding any aspect of the Premises including, but not
limited to, the implied warranties of merchantability, fitness for a particular
purpose, suitability, habitability, quality, physical condition, value or
profitability, and Lessor hereby disclaims any and all liability for any and all
such representations and warranties.  Lessee agrees that it has examined and
investigated the Premises prior to the execution of this Lease and that Lessee
has relied solely upon such examinations and investigations in leasing the
Premises.  Without limiting the generality of the foregoing, Lessee acknowledges
that (x) it has made all inspections, investigations and analyses deemed
necessary or appropriate to determine compliance by the Premises with all
Hazardous Materials Laws that may apply to the Premises, and (y) Lessor has made
no representation or warranty, express or implied, concerning the Premises’
compliance with Hazardous Materials Laws.  Lessee acknowledges and agrees that
it is leasing the Premises in its “as is, where is” condition, with all faults,
if any, and subject to termination rights described herein, that Lessee has
assumed all risks regarding all aspects of the Premises, and the condition
thereof, including, without limitation:  (i) the risk of any physical condition
affecting the Premises including, without limitation, the existence of any
Hazardous Materials, the existence of any soils conditions, or the existence of
archeological or historical conditions on the Premises; (ii) the risk of any
damage or loss to the Premises caused by any means including, without
limitations, tsunami, flood, earthquake or volcanic eruption; and (iii) the risk
of use, zoning, habitability, merchantability or quality of the Premises or the
suitability of the Premises for its use.  Except as otherwise described herein,
Lessee expressly releases Lessor from any and all liability and claims that it
may have against Lessor, its successors and assigns with regard to Hazardous
Materials presently existing or hereafter placed on the Premises, and Lessee
hereby agrees to indemnify, defend and hold Lessor harmless from and against any
and all claims and demands for loss or damage, including claims for personal
injury, property damage or wrongful death, arising out of or in connection with
a release by Lessee during the Term of Hazardous Materials in violation of
Hazardous Materials Laws (collectively, “Lessee Hazmat Liability”).  Lessee
shall not be responsible for any Hazardous Materials released in, on, under and
about the Premises by Lessor (collectively “Lessor Hazmat Liability”).  Lessor
shall be and remain liable for all, Lessor Hazmat Liability, on, under or about
the Premises, and for all clean-up and remediation thereof.  Lessor shall and
does hereby indemnify, defend and hold harmless Lessee and Lessee’s members,
officers, directors, agents, employees and invitees from and against any and all
claims, lawsuits, liabilities, costs, fees (including reasonable

 

3

--------------------------------------------------------------------------------


 

attorney’s fees) and expenses of every kind and nature relating to or rising
from a Lessor Hazmat Liability.  The provisions of this paragraph 7 shall
survive the termination of this Lease.

 

b.             Adjacent and Nearby Property Uses.  Lessee, for itself and any
person or entity claiming by, through or under it, understands and acknowledges
that the Premises are adjacent to or nearby lands used for the operation of a
pineapple plantation and other agriculture related activities and such other
uses as may be permitted by law on said lands, and that Lessee desired and
sought the Premises with the understanding that the Premises may be affected by
nuisance or hazards to persons and property from such operations and related
activities.  Lessee covenants and agrees for itself, its permitted assigns,
transferees, and any other party claiming by, through or under it that it
assumes all such risks associated with such location and that it shall defend
and hold Lessor harmless from any liability, claims or expenses, including
attorneys’ fees, property damage, personal injury, or wrongful death arising
from such operations and activities, and further covenants and agrees that the
owners and occupants of such lands shall have the right, in the nature of an
easement, to perpetually discharge, emit, diffuse, and inflict over and upon the
Premises noise, smoke, soot, dust, lights, noxious vapors, odors, and other
nuisances of every description arising from or incidental to the operation of
the foregoing and other activities, subject only to zoning and other legal
restrictions on use.

 

8.             Use; Continuation of Golf Course Operations By Lessee.  Prior to
the date of this Lease, the Lessee’s ultimate parent company was the owner of
the Premises and used the Premises for the operation of the 18-hole championship
Kapalua Bay Golf Course, including a clubhouse, pro shop, driving range,
practice facilities, a leased restaurant operation and tennis gardens (the “Golf
Course Operations”).  Lessee shall continue to use the Premises during the term
hereof solely for the Golf Course Operations and for no other purpose without
the prior written consent of Lessor, which consent may be withheld by Lessor in
its sole discretion.  In connection with Lessee’s use and occupancy of the
Premises, Lessee agrees as follows:

 

a.             Golf Course Standard.  So long as Lessor abides by all of its
obligations hereunder, Lessee shall operate the Golf Course in a manner that
will ensure that the Golf Course would be reasonably considered by an
independent person knowledgeable about the operation of resort golf courses in
Hawaii to be consistent with the standards at which mid-range resort golf
courses open to public play in the State of Hawaii are used, operated and
maintained (the “Golf Course Standard”).  As of the Commencement Date, the
mid-range resort golf courses open to public play in the State of Hawaii are
stipulated to include the Golf Course and the Wailea Resort’s Bay course, the
Makena Resort’s North course, the Waikoloa Resort’s Beach Course, the Mauna Lani
Resort’s South course, the Princeville Resort’s Makai course, the Royal
Kaanapali and the Kaanapali Kai golf courses.

 

b.             Golf Course Agreements.  Lessee shall, at Lessee’s sole cost and
expense, observe and perform all of the Lessor’s obligations under (i) that
certain Second Amended and Restated Golf Course Use Agreement dated March 27,
2007, as amended, and that certain Signature Events Agreement dated March 27,
2007 made by and among MLP W2005 Kapalua/Gengate Hotel Realty, L.L.C. and The
Ritz-Carlton Hotel Company, L.L.C., (ii) that certain LPGA Tournament Agreement
of even date made by and between MLP and Lessor, (iii) Agreement for Water
Delivery (Bay Golf Course) of even date made by and between MLP and Lessor,
(iv) that certain KWC Water Transmission Agreement of even date herewith,
(v) that certain Grant of Golf Course Facilities Easement of even date made by
and between MLP and Lessor covering, among other things, the Site 6-0
Maintenance Facility, (vi) the

 

4

--------------------------------------------------------------------------------


 

easements and agreements listed in that certain Assignment of Easements and
Agreements dated of even date herewith made by MLP and Kapalua Land
Company, Ltd. (“KLC”) in favor of Lessor, (vii) the Declaration of Covenants,
Conditions and Restrictions (Bay Course) of even date made by MLP as Declarant,
(viii) the certain Golf Course Use Agreement (Kapalua Club) of even date between
MLP and Lessor, (ix) that certain Grant of Bay Course Private Water System
Agreement of even date made by and between MLP and Lessor, (x) that certain Golf
Academy Lease of even date made between MLP and Lessor, (xi) that certain Golf
Academy Grant of Easement of even date between MLP and Lessor, and (xii) any
other easements or agreements listed in Exhibit A.  During the term of this
Lease, Lessee shall be entitled to all rents, reimbursements or other payments
otherwise due Lessor under such agreements which shall be prorated for the
periods prior to the Commencement Date and as of the Termination Date based on
the actual number of days in the respective months when such dates occur and the
actual number of days elapsed.  Lessee shall have no right to amend the terms
and conditions of any of the foregoing agreements or instruments without the
prior written consent of Lessor, which consent may be withheld by Lessor in its
sole discretion.

 

c.             Restaurant Sublease.  Lessee shall, at Lessee’s sole cost and
expense, observe and perform all of the Lessor’s obligations as Landlord under
that certain Restaurant Lease dated November 8, 2004, as amended, with
Calmaui, Inc., as Tenant (the “Restaurant Lease”).  During the term of this
Lease, Lessee shall be entitled to all rents and other periodic charges payable
by Tenant under the Restaurant Lease which shall be prorated for the periods
prior to the Commencement Date and as of the Termination Date based on the
actual number of days in the respective months when such dates occur and the
actual number of days elapsed.  Lessee shall have no right to amend the
Restaurant Lease without the prior written consent of Lessor, which consent may
be withheld by Lessor in its sole discretion.

 

d.             Declarations.  Lessee shall, at Lessee’s sole cost and expense,
observe and perform all of the Lessor’s obligations, including payment
obligations, under (i) the Amended and Restated Declaration of Covenants and
Restrictions for the Kapalua Resort dated September 30, 1987, as amended from
time to time, and (ii) the Declaration of Covenants, Conditions, and
Restrictions (Bay Course) dated concurrently herewith.  Any payment obligations
of Lessor under such Declarations shall be prorated for periods prior to the
Commencement Date and as of the Termination Date based on the actual number of
days in the respective billing periods when such dates occur and the actual
number of days elapsed.

 

9.             Operational Plans and Reports.

 

a.             Annual Plans.  Lessee shall prepare and submit to Lessor for
Lessor’s reasonable approval an annual plan for the operation of the Golf Course
by Lessee, which plan shall include Lessee’s projected income and budgeted
expenses for the year, including the number of rounds projected to be played
during such year broken down by each guest or other category, a schedule of the
Lessor-approved capital improvements to be completed in such year and such other
information as may be reasonably requested by Lessor.  The annual plan for
calendar year 2010 has been submitted to Lessor and the Lessee’s plan for the
first quarter of 2011 shall be submitted to Lessee by October 15, 2010.  Along
with each annual plan, Lessee shall also submit to Lessor a report on Lessee’s
compliance with the Golf Course Standard described in paragraph 8(a) above.

 

b.             Quarterly Reports.  Within thirty (30) days of the end of each
calendar quarter during the term of this Lease, Lessee shall provide Lessor with
a written report showing the operating results for such quarter and year to
date, including income and

 

5

--------------------------------------------------------------------------------


 

expenses, the number of golf rounds played, including paid rounds by each guest
or other category, expenditures made for capital improvements approved by
Lessor, and such other information as Lessor may reasonably request.

 

10.           Reserved.

 

11.           Capital Improvements.  Lessee has submitted to Lessor, and Lessor
has approved, the schedule of capital improvements to the Golf Course attached
hereto as Exhibit D (“Approved Capital Improvements”).  Lessee shall complete
all of the Approved Capital Improvements prior to the expiration of the Term or
such earlier applicable completion deadline as is set forth in Exhibit D,
provided however, that if Lessee is actually delayed in completing any of the
Approved Capital Improvements by such deadlines by events beyond Lessee’s
reasonable control, including without limitation permitting processes,
governmental action, delay or inaction, or natural events, then the deadline to
complete the delayed improvement(s) shall be extended for the period by which
Lessee was actually delayed.  Lessor shall reimburse Lessee for amounts paid by
Lessee to complete the Approved Capital Improvements in amounts not to exceed
the budgeted amounts set forth on Exhibit D within thirty (30) days of Lessor’s
receipt of Lessee’s written request for such reimbursements accompanied by such
documentation as may be reasonably requested by Lessor to confirm that the
capital improvements have been completed by Lessee free and clear of all liens
for such work.  Any sums not paid by Lessor to Lessee within ten (10) days of
written notice from Lessee that the same is past due shall bear interest from
the date due until paid in full at the rate of twelve percent (12%) per year. 
Lessee shall have no obligation to undertake, and Lessor shall have no
obligation to approve or reimburse, any other capital improvements to the Golf
Course during the Term.  This Section shall survive expiration of the Term.

 

12.           Alterations and Improvements.

 

12.1         Lessee Obligation.  Except for the Approved Capital Improvements,
Lessee shall not make any alterations, improvements or additions in or to the
Premises, nor make any repairs requiring any such alteration, improvements or
additions, nor install any antennas, trade fixtures, exterior signs, interior or
exterior lighting, plumbing fixtures, shade or awnings, without the prior
written consent of Lessor, which consent shall not be unreasonably withheld,
delayed or conditioned.  As a prerequisite to any such consent, Lessee shall
comply with and/or satisfy each of the following conditions unless any of such
conditions or requirements shall be waived by Lessor in its sole discretion:

 

a.             Lessee shall obtain Lessor’s approval of Lessee’s construction
contractor(s) and architect who shall be licensed in the State of Hawaii, and
Lessee shall submit complete plans and specifications for such alterations,
improvements or additions to the Lessor for Lessor’s prior written approval.

 

b.             Lessee, or its architect, shall, if plans and specifications are
necessary, deliver to Lessor upon completion of construction a certification
setting forth the total cost of such construction and certifying that such
construction has been completed in compliance with the approved plans and
specifications therefor.

 

c.             Lessee shall furnish Lessor with evidence that all governmental
approvals necessary to commence construction have been obtained, including,
without limiting the generality of the foregoing, a building and/or grading
permit.  Any work, (which is not a Lessor responsibility) not acceptable to any
governmental authority or agency having or

 

6

--------------------------------------------------------------------------------


 

exercising jurisdiction over such work shall be promptly replaced, at Lessee’s
sole expense, notwithstanding any failure by Lessor to object to any such work,
and Lessor shall have no responsibility therefor.

 

d.             In addition to any other insurance required under this Lease,
during any construction Lessee and/or its contractor shall maintain such
commercial general liability and other insurance policies as may be reasonably
specified by Lessor, all of which policies shall be reasonably satisfactory to
Lessor in form, content and amount of coverage, insuring Lessor, Lessee and such
other parties as Lessor shall reasonably specify against loss or damage to third
parties or their property from hazards normally insured against in the
construction industry with respect to construction of the type to be undertaken
by Lessee.  Lessee shall deliver to Lessor certificates of insurance certifying
that such insurance is in full force and effect prior to commencing the
construction of any alterations, additions or improvement on the Premises.

 

e.             Lessee shall reimburse Lessor for any expense actually incurred
by Lessor by reason of repair or replacement of faulty work done by Lessee or
its contractors.

 

f.              All work by Lessee shall be diligently and continuously pursued
from the date of its commencement through its completion.  Upon substantial
completion of any construction, Lessee shall publish a “Notice of Completion” as
required under Section 507-43(f) of the Hawaii Revised Statutes and file an
affidavit of publication of said Notice in the Office of the Clerk of the
Circuit Court of the Second Circuit, State of Hawaii, and shall provide a
certified “filed” stamped copy thereof to Lessor.

 

12.2         Lessor Obligations.  Except as otherwise required in this Lease,
any and all capital repairs and replacements approved by Lessor in accordance
with Section 11 or required to comply with laws and legal requirements, will be
made at the sole cost and expense of Lessor (“Lessor Work”).

 

13.           Protection Against Construction Liens.  Lessee shall promptly pay
all contractors and materialmen, and shall keep the Premises free from any liens
or encumbrances arising out of any work performed for Lessee, materials
furnished for Lessee or obligations incurred by Lessee.  Lessee agrees to
indemnify, defend and save the Lessor and the Premises harmless from and against
any and all claims for mechanics’, materialmen’s or other liens in connection
with any work by Lessee, except to the extent such claims are the result of
Lessor’s failure to meet its funding obligations under this Lease, in which case
Lessor agrees to indemnify, defend and save Lessee and the Premises harmless
from and against any and all such claims and for any liens in connection with
any Lessor Work.  If a mechanics’ or materialmen’s lien shall be filed against
the Premises for, or purporting to be for, labor or material alleged to have
been furnished or to be furnished to or for Lessee, Lessee shall bond against or
discharge said lien within ten (10) days after the filing of the application for
the lien.  If Lessee shall fail to bond against or discharge said lien as
aforesaid, Lessor may pay the amount of such lien or discharge the same by
deposit or by bonding against such lien.  In the event that Lessor shall
discharge such lien as aforesaid, Lessor may require the lienor to prosecute an
appropriate action to enforce such claim, and if said lienor shall prevail in
its claim, Lessor may pay the judgment recovered thereon.  Any amount paid or
expense incurred by Lessor pursuant to this paragraph 13 shall be paid by Lessee
to Lessor upon demand, together with interest thereon from the date of payment
by Lessor at the rate provided in paragraph 39 hereinbelow.

 

7

--------------------------------------------------------------------------------


 

14.           Disclaimer.  Notwithstanding anything in this Lease contained to
the contrary, neither Lessor’s approval nor the approval of any architect or
engineer engaged by Lessor of any plans or specifications submitted to Lessor or
such architect or engineer pursuant to the provisions of this Lease shall be
deemed a warranty or other representation on Lessor’s part to any person that
such plans or specifications or the improvements therein described are legal or
structurally safe or sound.

 

15.           Alterations Belonging to Lessor.  All alterations, improvements
and additions to the Premises shall remain for the benefit of the Lessor and
shall not be removed unless otherwise consented to in writing by Lessor, and
shall be presumed to become an integral part of said Premises.

 

16.           Waste; Compliance with Law.  Lessee will not make or suffer any
waste or strip of the Premises.  Lessee will not use the Premises or suffer the
same to be used for any purpose or purposes in violation of any condition or
provision of this Lease, or of any law, ordinance or regulation of any public
authority, or of any policy of insurance upon said Premises, or do or permit to
be done any act which will occasion or constitute a ground for cancellation of
any such insurance policy or for any increase in the rate of insurance on said
Premises, and will not commit or suffer to be committed any nuisance upon said
Premises or act which may disturb the quiet enjoyment of others.

 

17.           Prohibited Conduct.  Lessee will not conduct or permit to be
conducted any auction and/or sale by auction on the Premises or any fire sale or
bankruptcy sale.

 

18.           Signs and Advertising.  Lessee will not, without the prior written
approval of Lessor, display, erect, install, paint or place any sign, logo,
emblem, or other advertisement whatsoever in, on or about the exterior of the
Premises.  Lessor acknowledges that the signage on the Premises on the date of
this Lease is approved by Lessor.

 

19.           Liens and Encumbrances.  Lessee will not commit or suffer any act
or neglect whereby said Premises or any improvements thereon, or the estate of
Lessee or the Lessor therein, shall at any time during said term become subject
to any attachment, judgment, lien, charge or encumbrance whatsoever, and will
indemnify and hold the Lessor harmless from all loss, costs and expense,
including attorneys’ fees, with respect thereto.

 

20.           Hazardous Materials.

 

a.             Use of Hazardous Materials.  Except as provided herein, Lessee
shall not cause any Hazardous Material to be brought upon, kept or used in or
about the Premises by Lessee in violation of Hazardous Materials Laws.  Lessee
may use and store on the Premises such items as may be classified as Hazardous
Materials but which are typically used in golf course operations (e.g.
fertilizers, pesticides, herbicides, machinery lubricants, cleaning and
maintenance supplies) provided that the same are used, kept, stored and disposed
of in full compliance with all applicable Hazardous Materials Laws.  If Lessee
breaches the obligations stated in the preceding sentences, or if the presence
of Hazardous Material on the Premises caused by Lessee results in contamination
of the Premises in violation of Hazardous Materials Laws, then Lessee shall
indemnify, defend and hold Lessor harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Premises, and sums paid in settlement of
claims, attorneys’ fees, consultation fees and expert fees) which arise during
or after the Lease term as a result of such contamination.  This indemnification
of Lessor by Lessee includes, without

 

8

--------------------------------------------------------------------------------


 

limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any federal, state or local governmental agency or political subdivision because
of a release of Hazardous Material by Lessee during the Term.  Without limiting
the foregoing, with respect to any Hazardous Material on the Premises released
by Lessee during the Term which results in any contamination of the Premises in
violation of Hazardous Materials Laws, Lessee shall promptly take all actions at
its sole expense as are necessary comply with Hazardous Materials Laws.  The
foregoing indemnity shall survive the expiration or earlier termination of this
Lease.

 

b.             Definitions.  As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material or waste, including, but not limited
to, those substances, materials and wastes listed in the United States
Department of Transportation Hazardous Materials Table (49 CFR 172.101) or by
the United States Environmental Protection Agency as hazardous substances (40
CFR Part 302) or as defined in the Hawaii Hazardous Waste Law (Haw. Rev. Stat.
Chapter 342J) and amendments thereto, or such substances, materials and wastes
that are or become regulated under any applicable local, state or federal law.

 

c.             Disclosure.  Upon Lessor’s written request, Lessee shall disclose
to Lessor the names and amounts of all Hazardous Material, or any combination
thereof, which were stored, used or disposed of or on the Premises, or which
Lessee intends to store, use or dispose of or on the Premises in the future.

 

d.             Inspection.  Lessor and its agents shall have the right, but not
the duty, to inspect the Premises during normal business hours following 48
hours’ prior written notice to determine whether Lessee is complying with the
provisions of this paragraph 17.  If Lessee is not in compliance with the
provisions of this paragraph 17, Lessor shall have the right to immediately
enter upon the Premises to remedy any contamination caused by Lessee’s failure
to comply notwithstanding any other provision of this Lease.  Lessor shall use
reasonable efforts to minimize interference with Lessee’s business but shall not
be liable for any interference caused thereby.

 

e.             Reports.  To the extent Lessee is required to file any reports
with the United States Environmental Protection Agency or any other federal,
state, city or county agency having jurisdiction over Hazardous Material, Lessee
shall concurrently provide Lessor a copy of such report.

 

21.           Compliance With Disability Access Laws.  Except as otherwise set
forth herein, Lessee hereby covenants and agrees with Lessor that Lessee shall
at all times during the term of this Lease comply with any and all governmental
regulation of the Premises regarding access of disabled persons, including
without limitation, Titles III and V of the Americans with Disabilities Act of
1990, 42 U.S.C. Sec. 12101 et seq. or any other similar federal, state or local
laws or ordinances and the regulations promulgated thereunder (collectively, the
“Disability Access Laws”); provided, however, (a) the costs of any such
compliance, if required as a result of any changes to the, or new, Disability
Access Laws after the Effective Date, will be the sole responsibility of Lessor,
and (b) Lessee shall not be obligated to undertake any renovations of or
improvements or modifications to the Golf Course to comply with the Disability
Access Laws except for the Approved Capital Improvements.  Unless any such claim
concerns the physical condition of the Premises or is the result of Lessor
failing to pay for the cost of any Landlord Work related to the compliance with
Disability Access Laws (in which case the indemnity contained herein will be of
Lessee by Lessor), Lessee shall indemnify,

 

9

--------------------------------------------------------------------------------


 

defend and hold Lessor harmless from and against any and all claims and demands
for loss or damage, including claims for discrimination, personal injury,
monetary damage or injunctive relief arising out of or in connection with any
failure or alleged failure of Lessee’s operation of the Premises to comply with
the Disability Access Laws, and, unless caused by the failure of Lessor to pay
for Approved Capital Improvements or for claims related to the physical
condition of the Premises arising after the Effective Date, Lessee shall
reimburse Lessor for all costs and expense, including reasonable attorneys’ and
other professional or consultants’ fees, paid or incurred by Lessor in
connection with the defense of any such claims including, but not limited to,
all costs for research regarding settlement or other preventive measures which
Lessor may take prior to the filing of such action or to attempt to prevent the
filing of such an action.

 

22.           Repairs and Upkeep by Lessee.  Lessee shall at all times during
the term hereof and at its own expense, keep the Premises in good order,
condition and repair, reasonable wear and tear damage and destruction and Lessor
Work excepted, including such repairs, and alterations as may be required by
fire insurance companies, by law, ordinance or regulation of any public
authority relating to the use or occupancy of the Premises or otherwise.  Lessee
will, at its own expense, replace plate glass and other glass in the Premises
which may become damaged or broken.  If Lessee fails to commence repairs
required by the terms hereof to be made by it within ten (10) days after written
notice from Lessor of the necessity therefor and specifying the nature thereof,
and if Lessee thereafter fails to prosecute such work diligently to completion,
then Lessor shall have the right to make or complete and pay for such repairs
and bill Lessee for the cost thereof or to terminate this Lease for breach of
covenant in the event Lessor makes such repairs but Lessee does not pay Lessor
pursuant to paragraph 22 herein.  Lessor shall have the right to enter upon the
Premises at times reasonably established by Lessor and Lessee for the purpose of
making such repairs and to erect any necessary scaffolding or barricades. 
Failure on the part of Lessor to make repairs or alterations as herein provided
shall in no event constitute a breach of this Lease.  That Lessee will keep the
Premises, including any loading or service areas, in a clean, orderly and
sanitary condition and free from obstructions, insects, rodents, vermin and
other pests, and shall store all trash and refuse within the Premises or in
areas designated therefor by Lessor and share in the cost of having the same
picked up regularly.

 

23.           Right of Access.  Lessor shall have access at all reasonable times
to the Premises and each and every part thereof for purposes of inspecting same;
making repairs (if Lessor elects to undertake any repairs due to Lessee’s
failure to do so), and Lessor shall be allowed to take all material into and
upon the Premises that may be required therefor without the same constituting an
eviction of Lessee in whole or in part, without the lease rental and other fees
and charges abating and without any liability to Lessee or any loss or
interruption of business of Lessee or any loss of occupation or quiet enjoyment
of the Premises occasioned thereby; posting such notices as it may deem
necessary for its protection or for protection of the Premises; and for the
purpose of showing same to prospective tenants, purchasers, mortgagees, and/or
others.

 

24.           Expenditures by Lessor on Behalf of Lessee.  If Lessor shall make
any expenditure or incur any liability which Lessee is required to make or pay
under this Lease, the amount thereof shall be added to and deemed a part of the
next succeeding payment of rent thereafter falling due, and said amount shall
bear interest at the rate provided in paragraph 39 hereinbelow from the date
paid by Lessor until repaid by Lessee.  Lessor may, at its option and at any
time, terminate this Lease for failure on the part of Lessee to pay such amounts
within thirty (30) days of written notice when due.

 

10

--------------------------------------------------------------------------------


 

25.           Indemnity.  Lessee, as a material part of the consideration to
Lessor for this Lease, will and does hereby assume all risk of bodily injury,
wrongful death and/or property damage, business interruption or economic loss
occasioned by any accident, fire or nuisance made or suffered by Lessee or its
officers, directors, agents, employees, contractors, invitees, customers,
sublessees and licensees (herein collectively called “Lessee’s Affiliates”) in
the Premises or resulting from any failure on the part of Lessee to maintain the
Premises in a safe condition, and Lessee hereby waives on its own behalf, and on
behalf of Lessee’s Affiliates, all claims in respect thereof against Lessor and
Lessor’s shareholders, employees, agents, licensees, contractors and invitees
(herein collectively called “Lessor’s Affiliates”) except claims arising from
the acts or omissions of Lessor or Lessor’s Affiliates, and acknowledges that
this assumption of risk by Lessee has been bargained for in determining rent and
other obligations of Lessee under this Lease.  Lessee hereby agrees to indemnify
and save harmless Lessor and Lessor’s Affiliates from and against any and all
claims for bodily injury, wrongful death and/or property damage, business
interruption and economic loss by any person (including without limiting the
generality of said term, Lessee’s Affiliates and Lessor’s Affiliates) arising
out of, caused by, occasioned by or resulting from any accident, fire or
nuisance in the Premises or Lessee’s failure to maintain the Premises in
accordance with this Agreement, except where such injury, death or loss is
caused by the acts or omissions of Lessor or Lessor’s Affiliates.  Lessee
further agrees to indemnify and save harmless Lessor, and Lessor’s Affiliates,
from and against any and all liability, loss, costs, charges, fines, penalties,
obligations or expenses of whatsoever nature in connection with any and all
claims by or on behalf of any person or persons, firm or firms, corporation or
corporations, arising from the conduct or management of any work or thing
whatsoever done by Lessee or Lessee’s Affiliates in or about the Premises during
the Term, or from any transactions of Lessee concerning the Premises, and will
further indemnify and save Lessor and Lessor’s Affiliates harmless from any and
all claims arising from any breach or default on the part of Lessee in the
performance of any covenant or agreement on the part of Lessee to be performed
pursuant to the terms of this Lease, or arising from any act on the part of
Lessee or Lessee’s Affiliates, and shall reimburse Lessor and Lessor’s
Affiliates for all costs, reasonable attorneys’ fees, expenses and liabilities
incurred in connection with any such claim or any action or proceeding brought
thereon.  Lessee further agrees that in case of any claim, demand, proceeding,
action or cause of action, threatened or actual, against Lessor or Lessor’s
Affiliates resulting from the matters for which Lessee indemnifies Lessor
hereunder, Lessee, upon the written request of Lessor or any of Lessor’s
Affiliates, shall defend Lessor and Lessor’s Affiliates at Lessee’s expense by
counsel reasonably satisfactory to Lessor or Lessor’s Affiliates, as the case
may be.  If Lessor or any of Lessor’s Affiliates does not request such defense
or Lessee does not provide such defense, then Lessee will reimburse Lessor and
Lessor’s Affiliates as aforesaid, and agrees to cooperate with Lessor and
Lessor’s Affiliates in such defense, including, but not limited to, providing of
affidavits and testimony upon request of Lessor or Lessor’s Affiliates.

 

26.           Assumption of Risk by Lessee.  Lessee, as a material part of the
consideration to Lessor for this Lease, will and hereby does assume all risk of
loss or damage to Lessee’s personal property, machinery, equipment, fixtures,
supplies, merchandise, and other personal property, by whomsoever owned, stored
or placed in, upon or about the Premises, and does hereby agree that Lessor
shall not be responsible for loss or damage to any such property, unless caused
by the willful act or gross neglect of Lessor or Lessor’s Affiliates, and Lessee
waives all claims in respect thereof and acknowledges that this assumption of
risk by Lessee has been bargained for in determining rent and other obligations
of Lessee under this Lease.  Without prejudice to the generality of the
foregoing, Lessor shall not be liable for loss or damage to any property
entrusted to Lessor or Lessor’s Affiliates nor for loss or damage to any
property at any time stored or kept in the Premises, either from rain or from
any other water which may

 

11

--------------------------------------------------------------------------------


 

leak, issue or flow from any part thereof, or from the pipes or plumbing of the
same or from any other place or quarter, nor for any loss or damage to property
in the Premises caused by theft, or by accident involving escalators, or for
damage of any character.

 

27.           Property Insurance.

 

a.             In General.  Lessee shall at its own expense and at all times
during the term keep all buildings, improvements, fixtures, and personal
property by whomsoever installed or constructed, now existing or hereafter
erected on the Premises, insured against (i) all of the risks covered by a
standard ISO Commercial Property Special Causes of Loss Form written on a
replacement cost basis, without deduction for depreciation, with an agreed value
endorsement, (ii) a “difference in conditions” policy providing coverage limits
for risk of loss by earthquake of $25,000,000 and flood of $20,000,000,
(iii) such other hazards or risks which a prudent businessman would insure
against, including plate glass insurance and business interruption insurance in
an amount sufficient to insure payment of rent, real property taxes and
assessments, insurance and other fixed costs for not less than twelve (12)
months during any interruption of Lessee’s business on the Premises from any
risk covered under (i) and (ii) above, and (iv) in time of war against war
damage, if available at reasonable cost.  This coverage shall be in an amount
equal to the full replacement cost of such buildings, improvements, fixtures and
personal property and shall not have deductibles in excess of $250,000 AOP and
flood, 5% wind, and 5% earthquake.  Lessee hereby waives any and all rights of
subrogation which it may have against Lessor and any insurance carrier of
Lessor.  Such insurance shall contain a standard mortgagee clause which shall
provide that any reference to a mortgagee in such policy shall mean and include
all holders of mortgages of any interests in the Premises, in their respective
order and preference as provided in their respective mortgages; provide that
such insurance as to the interest of any mortgagee shall not be invalidated by
any act or neglect of Lessor, Lessee or any person claiming by, through, or
under any of them; and contain a waiver of any provision invalidating such
mortgagee clause by reason of the failure of any mortgagee or Lessor, Lessee, or
any person claiming by, through, or under any of them to notify the insurer of
any hazardous use or vacancy, any requirement that any mortgagee pay any premium
thereon, or any contribution clause.

 

b.             Use of Insurance Proceeds.  In case the buildings, improvements
or fixtures required to be insured in subparagraph 27.a above or any part
thereof shall be destroyed or damaged by fire or such other casualty required to
be insured against, then and as often as the same shall happen, all proceeds of
such insurance, including the interest therein of Lessor and the interest
therein of Lessee shall be made available for and used with all reasonable
dispatch by Lessee in rebuilding, repairing, replacing or otherwise reinstating
the buildings, improvements or fixtures so destroyed or damaged in a good and
substantial manner according to the plan and elevation thereof or according to
such modified plan for the same or substitute buildings, improvements or
fixtures as shall be approved in writing by the Lessor in accordance with
paragraphs 12 and 13 above.  If the available insurance proceeds shall be
insufficient for rebuilding, repairing, replacing or otherwise reinstating such
buildings, improvements or fixtures in the manner provided in this paragraph
above, then Lessor shall provide the balance of all funds required to completely
rebuild, repair, replace or otherwise reinstate such buildings, improvements or
fixtures; provided, however, that Lessee shall be responsible for any deductible
amounts or self-insured retentions and if Lessee fails to carry the types and
amounts of insurance required by Section 27(a), then Lessee shall be responsible
for any shortfall.

 

12

--------------------------------------------------------------------------------


 

28.           Liability Insurance.

 

a.             In General.  Lessee shall maintain at its own expense during the
term a policy or policies of “commercial general liability” insurance on an
“occurrence” basis including coverage for bodily injury and property damage,
personal injury and medical payments, naming Lessor as an additional insured
thereunder, with limits not less than those set forth in subparagraph 28.b
below.  The commercial general liability insurance shall specifically cover
blanket contractual liability, fire damage legal liability, host liquor
liability if liquor will be sold, serviced or manufactured on the Premises,
personal and advertising liability, medical payments, premises and operations
liability and products/completed operations liability.  Lessee shall
periodically, but not less frequently than annually, reevaluate the scope of the
risks covered and the liability limits of such insurance policies and, if
necessary, increase such coverage or liability limits in order to provide
coverage of risks and liability limits which a prudent businessman would provide
under similar circumstances.  Lessee shall also increase the liability limits or
the scope of the risks covered by such insurance policies to such higher levels
or such broader scope of risks as Lessor may from time to time reasonably
specify.

 

b.             Coverage Amounts.

 

Minimum Liability Coverage Amounts:

 

(i)            $ 5,000,000 Each Occurrence.

 

(ii)           $ 5,000,000 General Aggregate.

 

(iii)          $ 5,000,000 Products & Completed Operations Aggregate.

 

(iv)          $ 5,000,000 Personal and Advertising Injury.

 

(v)           $ 1,000,000 Fire Damage (any one fire).

 

(vi)          $ 10,000,000 Umbrella Coverage.

 

(vii)         $ 10,000,000 Excess Coverage.

 

29.           Worker’s Compensation and Employer’s Liability Insurance.  Lessee
shall maintain at is own expense during the term of this Lease a policy or
policies of “worker’s compensation” insurance with minimum limits as required by
Hawaii Revised Statutes Title 21, Labor and Industrial Relations, and the
rules and regulations promulgated thereunder, and a policy or policies of
“employer’s liability” insurance with per accident and per disease limits not
less than $5,000,000.00.  Both policies shall be in form and with coverages
satisfactory to and approved by Lessor.  Lessee shall increase the liability
limits or the scope of the risks covered by such insurance policies to such
higher levels or such broader scope of risks as Lessor may from time to time
reasonably specify.

 

30.           Auto Liability Insurance.  Lessee shall maintain at its own
expense during the term of this Lease a policy or policies of “commercial auto
liability” insurance naming Lessor as an additional insured thereunder, in form
and with coverage satisfactory to and approved by Lessor, with a combined single
limit for bodily injury and property damage not less than $5,000,000.00.  The
foregoing coverage may be placed through a combination of primary, umbrella and
excess coverages.  The automobile liability insurance shall specifically cover
all

 

13

--------------------------------------------------------------------------------


 

automobiles and other vehicles used by Lessee in connection with its operations
at the Premises, whether owned or non-owned, leased, rented, borrowed or hired.

 

31.           General Insurance Requirements.

 

a.             Each policy of commercial property insurance and general
liability insurance required in paragraphs 27 and 28 above shall:

 

(1)           name Lessor as an additional insured and provide that the
liability of the insurer thereunder shall not be affected by, and that the
insurer shall not claim, any right of set-off, counterclaim, apportionment,
proration, or contribution by reason of, any other insurance obtained by or for
Lessor, Lessee, or any person claiming by, through, or under any of them;

 

(2)           contain no provision relieving the insurer from liability for loss
occurring while the hazard to buildings and personal property is increased,
whether or not within the knowledge or control of, or because of any breach of
warranty or condition or any other act or neglect by Lessor, Lessee, or any
person claiming by, through, or under any of them;

 

(3)           be specifically endorsed to provide that such policy may not be
cancelled except upon the insurer giving at least thirty (30) days’ prior
written notice thereof to Lessor, Lessee, and every mortgagee and other person
having an interest in the Premises who has requested such notice of the insurer;

 

(4)           be written by an insurance company rated A or better,
Class size VII or better, by the Best’s Key Rating Guide, based upon the rating
system in effect on the date this Lease is signed, and in form and with coverage
satisfactory to and approved in writing by Lessor.  In the event that Best’s
changes its rating system or ceases to provide ratings at some later date, then
such insurance company shall have a rating from Best (or some other comparable
rating service if Best’s ceases to provide ratings) comparable to the “A or
better, Class VII or better” requirement of the immediately preceding sentence;
and

 

(5)           be specifically endorsed to provide that they are primary
policies, not contributing with and not in excess of any coverage that Lessor
may carry, notwithstanding anything to the contrary contained in any policies
obtained by Lessor.

 

b.             A certificate of insurance listing all of the required coverages
should be issued for Lessee.

 

32.           Assignment and Subletting.  Lessee will not sublet the whole or
any part of said Premises or grant any concession therein, or part with
possession of the whole or any part of the Premises, or assign this Lease or any
interest therein (nor may this Lease be assigned by operation of law) or
hypothecate, mortgage or in any way create any lien on this Lease or the
Premises or any interest therein without the consent in writing of Lessor first
being obtained, and any such attempt without the prior consent in writing of
Lessor shall be void for all purposes and Lessor shall then have the right and
option to terminate this Lease as hereinafter provided.  Lessor may grant or
withhold its consent in its sole discretion for any reason. It is further agreed
that any consent given to any assignment, hypothecation, transfer of this Lease
or parting of possession, or to any sublease of said Premises or a portion
thereof, shall not be construed as a consent to any other further assignment,
hypothecation, transfer, parting of

 

14

--------------------------------------------------------------------------------


 

possession or subletting or as a waiver of Lessor’s right to object to any
assignment, hypothecation, transfer parting of possession, or sublease to which
Lessor’s consent in writing has not been obtained.  It is further agreed that
Lessee will remain liable in the event of any assignment, mortgage or sublease
for the payment of the rental hereunder and for the observance and performance
of all the terms, covenants and conditions herein contained and on the part of
Lessee to be observed and performed.  Any change in the present ownership or
control of Lessee’s business, directly or indirectly, whether as a result of any
sale of assets, transfer of stock, merger, consolidation or otherwise, shall be
deemed an assignment within the meaning of this provision; provided however, and
notwithstanding anything to the contrary contained herein, no sale of assets,
transfer of stock, merger or consolidation by Guarantor shall constitute an
assignment hereunder.

 

33.           Transfer of Control.  It is understood and agreed that Lessor must
at all times be satisfied with the operator of the Premises from the standpoint
of said operator’s experience, management ability and/or financial capacity, and
that upon any merger or transfer of stock, directly or indirectly, involving a
change in control of either of Lessee, Lessor shall have the right and option to
terminate this Lease.

 

34.           Subordination.  Lessee hereby subordinates its rights hereunder to
any encumbrances shown on Exhibit A and to the lien of any mortgage or mortgages
now or hereafter arranged by Lessor, to any bank, insurance company or other
lending institution, against the land and improvements of which the Premises are
a part and/or upon any buildings now on or hereafter placed upon said land, for
all loans or advances made or hereafter to be made upon said security, provided
in every case the mortgagee or mortgagees named in said mortgage or mortgages
shall agree in a written instrument acceptable to Lessee to recognize this Lease
in the event of foreclosure by judicial proceedings or otherwise, if Lessee is
not then in default beyond applicable cure periods.  Lessee hereby agrees to
execute any instruments on a commercially reasonable form necessary or expedient
to carry out the foregoing.

 

35.           Default and Remedies.  If Lessee shall fail to pay any amount
which under the provisions of the Lease Lessee shall be obligated to pay, on or
before the dates the same have become due and payable, no notice being required,
demand made, or forfeiture declared, and such non-payment shall continue for ten
(10) days, or fail in any other respect faithfully to observe or perform any
condition or covenant in this Lease contained and on Lessee’s part to be
observed and performed, including Lessee’s failure to achieve the Golf Course
Standard set forth in paragraph 8.a above or to submit the annual operational
plans described in paragraph 9.a above for Lessor’s approval, and any such
failure shall continue for thirty (30) days following written notice from the
Lessor to Lessee (or such longer time as is reasonably necessary so long as
Lessee has commenced and is diligently prosecuting the cure); or if Lessee shall
become insolvent or be adjudicated bankrupt; or shall make any general
arrangement or assignment for the benefit of creditors or shall seek protection
under any bankruptcy laws; or permit a lien to attach to the premises; or
abandon the Premises; or suffer this Lease or any estate or interest hereunder
to be taken under any mesne process or any writ of execution; or any other
judicial order,  and any such event is not dismissed and cured with sixty (60)
days, then and in any such event:

 

a.             Right of Re-Entry; Termination.  The Lessor may at once enter
into and upon the Premises or any part thereof in the name of whole, and upon or
without such entry at Lessor’s option terminate this Lease, without service of
notice of legal process, and thereupon take possession of the Premises and all
improvements thereon, and thereby become wholly vested with all right, title and
interest of Lessee therein and may expel and remove from

 

15

--------------------------------------------------------------------------------


 

said Premises Lessee and/or those claiming under it, and their effects, all
without service of notice or resort to any legal process and without being
deemed guilty of any trespass or becoming liable for any loss or damage which
may be occasioned thereby, and without prejudice to any other remedy or right of
action which the Lessor may have for collection of arrears of rent for other or
preceding breach of covenant by Lessee.  If this Lease or any short form thereof
is recorded or filed of record in Hawaii, termination may be made effective by
Lessor by mailing a written notice to Lessee or such termination and recording
or filing an affidavit thereof.

 

b.             Summary Possession.  Whether or not Lessor shall have taken any
action above permitted, Lessor may bring an action for summary possession in
case of such default, and in any such action, service of prior notice or demand
is hereby expressly waived.  Lessor may, at its option, assert its claim for
unpaid rent in such action or may institute a separate action for the recovery
of rent.

 

c.             Removal of Persons or Property.  In the event of such resumption
of possession under this Lease, whether by summary proceedings or by any other
means, Lessor, or any receiver appointed by a court having jurisdiction, may
dispossess and remove all persons and property from the Premises, and any
property so removed may be stored in any public warehouse or elsewhere at the
cost of and for the account of Lessee, and Lessor shall not be responsible for
the care or safekeeping thereof, and Lessee hereby waives any and all loss,
destruction, and/or damages or injury which may be occasioned in the exercise of
any of the aforesaid acts.

 

d.             Damages, Attorneys’ Fees and Costs.  Lessor may recover from
Lessee all damages, reasonable attorneys’ fees and costs which may have been
incurred by Lessor as a result of any default of Lessee hereunder, including the
expense of recovering possession.

 

e.             Right to Re-let.  Should Lessor elect to reenter for Lessee’s
default, as provided hereinabove, or should it take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may, from time to time without terminating this
Lease, and re-let said Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease) and at such
rental or rentals and upon such other terms and conditions as Lessor in its sole
discretion may deem advisable; upon each such re letting all rental received by
Lessor from such re-letting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any costs and expenses of such re-letting; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by Lessor
and applied in payment of future rent as the same may become due and payable
hereunder.  If such rentals received from such re-letting during any month be
less than that to be paid during that month by Lessee hereunder, Lessee shall
pay any such deficiency to Lessor. Such deficiency shall be calculated and paid
monthly. Termination may, but need not necessarily, be made effective by the
giving of written notice to Lessee of intention to end the term of this Lease,
specifying a day not earlier than three (3) days thereafter, and upon the giving
of such notice, the term of this Lease and all right, title and interest of
Lessee hereunder shall expire as fully and completely on the day so specified as
if that day were the date herein specifically fixed for the expiration of the
term.  No re-entry or taking possession of said Premises by Lessor shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention is given to Lessee or unless the termination thereof be
decreed by a court of competent jurisdiction.  Notwithstanding any such
re-letting without termination, Lessor may at

 

16

--------------------------------------------------------------------------------


 

any time thereafter elect to terminate this Lease for such previous default. 
Should Lessor at any time terminate this Lease for Lessee’s default, in addition
to any other remedies it may have, Lessor may recover from Lessee all damages it
may incur by reason of such default, including the cost of recovering possession
of the Premises, reasonable attorneys’ fees, delinquent rent and other charges
due through the date of termination and the discounted present value (computed
at 8%) at the time of such termination of the rent and charges reserved in this
Lease for the remainder of the stated term, all of which amounts shall be
immediately due and payable from Lessee to Lessor.

 

36.           Remedies Cumulative.  The various rights, options, elections and
remedies of Lessor contained in the Lease shall be construed as cumulative and
no one of them as exclusive of any of the other, or of any right or priority
allowed by law.

 

37.           Waiver of Breach.  The waiver by the Lessor of any breach of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or of any other terms, covenant or
condition herein contained; that the acceptance of rent by the Lessor shall not
be deemed to be a waiver of any of the terms, covenants or conditions of this
Lease, or of the remedies of Lessor herein (including the remedy of forfeiture
of this Lease); that no term, covenant, condition or remedy herein shall be
deemed to be waived by Lessor unless such waiver be in writing by Lessor.

 

38.           Attorneys Fees.  If either party hereto institutes any action or
proceeding in court to enforce any provision hereof or for damages or other
relief by reason of any alleged breach of any provision hereof, the prevailing
party shall be entitled to receive from the losing party all costs, including
reasonable attorneys’ fees.  If any litigation or legal expense incurred by
either party hereto in connection with any litigation commenced by or against
the other party (other than condemnation proceedings) in which it shall without
fault be made by a party, then it will be entitled to recover against the
opposite party all of its costs including reasonable attorneys’ fees.

 

39.           Delinquent Payments.  If any payment or payments called for under
this Lease is not paid on the date due, Lessor shall have the right, without
waiving any breach or default by Lessee or any of its other rights herein, to
demand and receive the unpaid sum together with the interest accrued thereon
from the date of delinquency at the rate of one percent (1%) per month until
paid.

 

40.           No Accord And Satisfaction.  No payment by Lessee or receipt by
Lessor of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of rents due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of rent
be deemed and accord and satisfaction, and Lessor may accept such check or
payment without prejudice to Lessor’s rights to recover the balance of such rent
or other amount or pursue any other remedy in this Lease.  In the event that the
rent or any other monies which are due hereunder by Lessee are delinquent,
Lessor may, upon the receipt of any payments, apply them to any account or
period it shall determine in its discretion.

 

41.           Damage to Premises.  If there is a partial “material” or total
destruction of the Premises and Lessor, in its sole discretion, elects not to
rebuild or repair the same, this Lease shall terminate as of the date of such
destruction upon written notice from Lessor to Lessee of Lessor’s determination
not to rebuild or repair, such notice to be given within thirty (30) days of the
date of such destruction.  In the event of such termination, Lessee shall

 

17

--------------------------------------------------------------------------------


 

forthwith surrender the Premises and shall be relieved of all liability for any
further rental and Lessor shall refund any unearned rent paid in advance by
Lessee and shall be thereby released from any obligation or duty to Lessee. 
Lessee hereby waives any and all claims for damage and shall not be entitled to
any damages for any loss occasioned by any such injury to or destruction of said
Premises or any of Lessee’s property.  As used herein, “material” partial
destruction will mean destruction to a portion of the Premises which will, in
the reasonable opinion of the parties, require 12 months or more to
substantially complete the repair.

 

42.           Condemnation.  In the event the whole or any portion of the
Premises shall be taken or condemned by any duly constituted authority or any
condemnation suit is instituted, Lessee will peaceably surrender and deliver up
to Lessor possession of the portion of the Premises so taken or condemned and
Rent shall be appropriately abated.  In the event of a condemnation of a
nonmaterial part of the Premises, such partial condemnation shall not annul or
void this Lease.  In the event of a condemnation of such part or such form,
shape or reduced area as to render the Premises not effectively usable for the
purpose for which the property is demised, or in the event of a condemnation of
all of said Premises, this Lease shall terminate as of the date when the
condemning authority has become entitled to, and does take actual possession of
the property condemned.  In the event of any condemnation, it is understood and
agreed that the Lessor shall be entitled to, and shall receive and retain, any
award made as compensation for or in respect of the land, buildings,
improvements and fixtures actually taken and also any award for or in respect of
damages sustained to the land or portion of the buildings or other improvements
and fixtures not taken by reason of the severance there from of the land and/or
portion of building actually taken.

 

43.           Surrender Upon Termination.  At the expiration of the term or any
extension thereof or any sooner termination of this Lease, Lessee shall quietly
quit and surrender the Premises to Lessor, without notice of any kind, notice
being expressly waived, together with all improvements upon the Premises or
belonging to Lessor, by whomsoever made, in good repair, order and condition,
except for reasonable wear and tear.  Lessee’s obligation to observe and perform
this covenant shall survive the expiration or sooner termination of Lessee’s
rights hereunder.

 

44.           Holding Over of Premises.  If upon termination of the Lease as
herein provided, Lessee withholds possession of the Premises from Lessor from
and after the date of such termination, the Lessor shall be entitled to monthly
rent equal to $125,000.00 per month plus the Hawaii general excise tax thereon
and all other payments required to be made by Lessee under this Lease.  The
provisions herein concerning Lessee’s liability in the event of wrongful
withholding of the Premises from the Lessor shall not be deemed to be a waiver
of any breach by Lessee of any covenant herein contained or of any of Lessor’s
rights herein, and shall not prejudice any other remedy or right of action which
the Lessor may have for collection of arrears of amounts payable by Lessee under
this Lease or for other or preceding breach of covenant by Lessee.  Any holding
over after the expiration of the said term, or any extension or renewal thereof,
with the written consent of the Lessor, shall be construed to be a tenancy from
month to month only, and shall otherwise be on the same terms and conditions
herein specified, so far as applicable.

 

45.           Lessor’s Right to Assign and Transfer Security.  Lessor may,
without consent of Lessee, sell, assign, mortgage, transfer or hypothecate all
of its right, title and interest in this Lease, in the improvements constructed
on the property demised hereunder, or its interest in the property of which said
Premises is a portion, to the extent of its right, title, and interest therein. 
In the event Lessor proposes to sell, assign, mortgage, transfer or hypothecate

 

18

--------------------------------------------------------------------------------


 

all or any portion of Lessor’s right, title or interest in this Lease and the
prospective purchaser, assignee, mortgagee or other financial source requires
verification of Lessee’s financial condition on the income and expense of
Lessee’s obligations on the Premises, Lessee will furnish to Lessor, upon
request, any and all financial statements or records reasonably necessary to
verify such financial condition and income and expense.

 

46.           Lessor’s Failure to Perform.  Except with respect to Lessor’s
obligation to reimburse costs of Approved Capital Improvements as set forth in
Section 11, Lessor shall not be deemed to be in default in the performance of
any obligation required by it under this Lease unless and until it has failed to
perform such obligation within thirty (30) days after written notice by Lessee
to Lessor, specifying wherein Lessor has failed to perform such obligation;
provided that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for its performance, Lessor shall not be in default if
Lessor commences to cure the default within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.  If Lessor fails to
cure any such default within the time periods so specified, Lessee may perform
them on Lessor’s behalf and deduct the cost therefore from Rent and Additional
Rent due hereunder.

 

47.           Time of Essence.  Time and exact performance are of the essence of
this Lease and all parts and paragraphs thereof.

 

48.           Force Majeure.  In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, failure of power, restrictive governmental laws
or regulations, governmental action or inaction, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay and the period for the
performance of such act shall be extended for a period equivalent to the period
of such delay.  It is understood, however, that this provision shall not operate
to excuse Lessee from the prompt payment of rents or any other payments required
by the terms of the Lease.

 

49.           Notices.  Any notice from either party to the other shall be in
writing and shall be given by delivering the same to such other party or by
mailing the same by United States certified mail in an envelope with sufficient
postage prepaid thereon addressed to such party at the addresses shown on page 1
of this Lease.  For the purpose of this paragraph, either party may change its
address by notice to the other.

 

50.           Waiver of Jury Trial and Counterclaims.  Lessor and Lessee hereby
waive trial by jury in any action or proceeding brought by either of the parties
hereto against the other party on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of landlord and tenant,
Lessee’s use or occupancy of the Premises, and/or any claim of injury or
damage.  To facilitate the resolution of questions of possession, if Lessor
commences any proceedings for summary possession, if for nonpayment of rent or
for any other cause, Lessee will not interpose any counterclaim of whatever
nature or description in any such proceedings.  Lessee shall have the right to
assert such claims in a separate action or actions brought by Lessee.

 

51.           All Agreements are Contained Herein; No Party Deemed Drafter. 
This Lease contains all of the terms, covenants, conditions, stipulations,
agreements and provisions agreed upon between the parties hereto in relation to
the Premises and this Lease supersedes and cancels each and every other
agreement, promise and/or negotiation between the parties with reference to the
Premises.  Lessor and Lessee agree that neither party shall be deemed to

 

19

--------------------------------------------------------------------------------


 

be the drafter of this Lease and in the event this Lease is ever construed by a
court of law, such court shall not construe this Lease against either party as
the drafter of this Lease.

 

52.           No Increase of Lessee’s Estate.  Lessee hereby waives and
relinquishes any and all rights given to a lessee under Chapter 516 of the
Hawaii Revised Statues (1968), as amended from time to time, or any similar law
which may be enacted at any time during the term giving Lessor the right to
expand Lessee’s leasehold estate under this Lease, which Lessee would not have
under the terms of this Lease in the absence of such chapter or such law, it
being understood and agreed by and between Lessor and Lessee that the provisions
of such chapter or such law shall not apply to this Lease.  Any attempt by
Lessee or any person claiming by or through Lessee to expand its estate under
this Lease pursuant to such chapter or such law shall be a breach of this Lease.

 

53.           Recordation.  This Lease shall not be recorded by Lessor or
Lessee.  At the request of either party, a short form memorandum of this Lease
sufficient to give notice of the leasehold estate hereby created shall be
recorded in the Bureau of Conveyances of the State of Hawaii.  Lessor shall
prepare the short form memorandum of the Lease and Lessee shall execute and
deliver the same to Lessor within seven (7) days of tender thereof by Lessor.

 

54.           Headings.  The paragraph headings are inserted merely for
convenience and are not to be construed as part of this Lease or in any way
affecting it.

 

55.           Severability.  If any provision of this Lease shall be found or
held to be illegal, such illegality shall not affect the remainder of this
Lease, which shall remain in full force and effect.

 

56.           Definitions.  Words in the singular or plural signify both the
plural and singular; the use of any gender shall include all genders; and each
of the terms “or” and “and” has the meaning of the other or both where the
subject matters, sense and context require such construction.

 

57.           Matters Upon Lease Termination.

 

a.             Certain Prorations.

 

(i)            Lease Termination Prorations.  All real property taxes and
utility charges for the Premises shall be prorated for periods prior to the
Commencement Date and following the Termination Date based on the actual number
of days in the respective billing periods when such dates occur and the actual
number of days elapsed and the agreed allocations to the Premises as described
in Section 5(a).  On the Termination Date, Lessee shall deliver to Lessor cash
in the amount of all deposits received by Lessee for the use of the Premises for
periods following the Termination Date.  Lessee shall reimburse Lessor each
month for any gift cards issued by MLP, Kapalua Land Company, Ltd. or Lessee at
any time prior to termination of the Lease (including prior to commencement of
the Lease) and accepted for redemption by Lessor within fifteen (15) days
following the last day of the month in which such gift certificate is accepted
for redemption by Lessor.  Any payments received by Lessor each month with
respect to the use of the Premises for periods following the Commencement Date
and prior to the Termination Date shall be paid by Lessor to Lessee within
fifteen (15) days following the last day of the month in which the payment is
received; provided, however, that Lessor may offset from any such payments the
outstanding amount of any gift certificates accepted for redemption by Lessor.

 

20

--------------------------------------------------------------------------------


 

(ii)           Pro Shop Inventory.  Upon the termination of the Lease, the
representatives of Lessor and Lessee shall prepare an inventory at the Golf
Course (which inventory shall be binding on Lessor and Lessee) of (x) all of
guests’ golf clubs and luggage checked or left in the care of the Golf Course by
guests then or formerly at the Golf Course, (y) parcels, laundry or other
property of guests checked or left in the care of the Golf Course by guests then
or formerly at the Golf Course, and (z) all items contained in the Golf Course
“lost and found”.  Lessor shall be responsible for all of such items listed in
the inventory from and after the delivery of such items by Lessee to Lessor and
shall indemnify, defend and hold Lessee harmless from and against any claim,
liability, cost or expense (including reasonable attorneys’ fees) incurred by
Lessee relating to the loss of or damage to such items listed in the inventory
from and after their delivery to Lessor.  The provisions of this paragraph
57(a)(ii) shall survive termination of this Lease.

 

(iii)          Equipment Leases.  Upon the Termination Date, Lessor shall have
the right, but not the obligation, to the extent assignable, to receive an
assignment of Lessee’s rights under (x) any of the equipment leases for golf
course maintenance equipment, golf carts and related accessories and other
personal property then subject to lease or (y) the tennis operation agreement
with Peter Burwash International, Inc. upon Lessor’s written agreement to assume
Lessee’s obligations under such equipment leases after the Termination Date. 
Lessee shall provide Lessor with complete copies of each such equipment lease
not less than 60 days prior to the Termination Date and Lessor shall notify
Lessee in writing not less than 30 days prior to the Termination Date which, if
any, of the equipment leases or the agreement Lessor shall assume on the
Termination Date and Lessee shall, to the extent assignable, assign the same to
Lessor.  Lessee shall also remove from the Premises any equipment not assigned
to or purchased by the Lessor.

 

b.             Revenues and Expenses.

 

(1)           All other revenues and expenses for the Golf Course shall be
allocated between Lessor and Lessee as provided herein, effective as of the end
of the day night audit process, but no later than 5:00 a.m. Hawaiian Time, on
the Termination Date (the “Cutoff Time”), determined in accordance with sound
accounting principles, consistently applied.  Except as otherwise expressly
provided for in this Lease, Lessee shall be entitled to all revenue and shall be
responsible for all expenses for the period of time up to but not including the
Cutoff Time, and Lessor shall be entitled to all revenue and be responsible for
all expenses for the period of time from, after and including the Cutoff Time.

 

(2)           Lessor shall promptly pay and reimburse Lessee for the following: 
(i) petty cash funds and house banks on hand at the Golf Course as of the Cutoff
Time; (ii) guest ledger balance as of the Cutoff Time; (iii) unexpired portions
of prepaid expenses for all contracts assumed by Lessor, if any, to include (but
not limited to) deposits, dues and memberships, maintenance agreements,
advertising contracts, licensing agreements and software support agreements;
(iv) prepaid amounts of taxes and assessments; (v) prepaid amounts of city,
county and state permit and license fees (if transferable) allocable to the
period following the Cutoff Time and any deposits assumed by Lessor in
connection with any such permits and licenses; (vi) for all contracts that are
assumed by Landlord upon termination, security deposits paid by Lessee to
outside vendors and suppliers to the Golf Course (provided such security
deposits remain on deposit for the benefit of Lessor); and (vii) if and when
received by Lessor, uncollected rents due from the Restaurant Lease, subleases
and other occupancy agreements allocable to the period before the Cutoff Time.

 

21

--------------------------------------------------------------------------------


 

c.             Reconciliation.  Except as otherwise provided herein, any revenue
or expense amount that cannot be ascertained with certainty as of the
Termination Date shall be prorated on the basis of the parties’ reasonable
estimate of such amount, and shall be the subject of a final proration within
ninety (90) days after Termination Date, or as soon thereafter as a precise
amount can be ascertained.  Lessor shall promptly notify Seller when it becomes
aware that any such actual amount has been ascertained.  Once all revenue and
expense amounts have been ascertained, Lessor shall prepare a final proration
statement which shall be subject to Lessee’s approval.  Upon Lessee’s acceptance
and approval of any such final proration statement, such statement shall be
conclusively deemed to be accurate and final and Lessee and Lessor shall each
make any further adjustments required by such final proration statement.  Lessee
shall be entitled to an accounting from Lessor with respect to any such revenue
and expense amount, which is subject to allocation between Lessor and Lessee.

 

d.             Customer Relation Data.  At Lease termination, Lessee shall
retain one (1) set of customer relationship management (CRM) data for the Golf
Course.

 

e.             Pro-Shop Lease.  At Lease termination, provided such termination
was not the result of an uncured breach or default of this Lease by Lessee, and
provided that the Plantation Golf Course Lease dated March 27, 2009 has not been
terminated due to the default of the Lessee thereunder, Lessor and Lessee (or,
at Lessee’s election, Kapalua Land Company, Ltd. (“KLC”) provided that KLC is
also the lessee under the Plantation Golf Course pro shop lease) shall execute
the pro shop lease attached hereto as Exhibit C.

 

58.           Miscellaneous.  Any agreement hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of this Lease in whole or
in part unless such agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought. 
The laws of the State of Hawaii shall govern the validity, performance and
enforcement of this Lease.  Any action under or related to this Lease shall be
brought in a court of competent jurisdiction in the State of Hawaii.  The
covenants and conditions herein contained shall, subject to the provisions as to
assignment, apply to and bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

[Remainder of page intentionally left blank.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease effective the day
and year first above written.

 

 

TY MANAGEMENT CORPORATION, a Hawaii corporation

 

 

 

 

 

 

 

By

/s/ TADASHI YANAI

 

 

Name: Tadashi Yanai

 

 

Title: President

 

 

 

 

 

Lessor

 

23

--------------------------------------------------------------------------------


 

 

KAPALUA PLANTATION GOLF LLC

 

 

 

By  Maui Land & Pineapple Company, Inc.,

 

Its Sole Member

 

 

 

 

 

By

/s/ RYAN L. CHURCHILL

 

 

Name: Ryan L. Churchill

 

 

Title: President & COO

 

 

 

 

 

By

/s/ TIM T. ESAKI

 

 

Name: Tim T. Esaki

 

 

Title: CFO

 

 

Lessee

 

24

--------------------------------------------------------------------------------